—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 5, 1998 (People v Lassic, 254 AD2d 303), affirming a judgment of the County Court, Nassau County, rendered May 21, 1993.
*471Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.